Life Partners Inc. v. Griffitts














IN THE
TENTH COURT OF APPEALS
 

No. 10-01-276-CV

     LIFE PARTNERS, INC.,
                                                                              Appellant
     v.

     BOBBIE J. GRIFFITTS,
                                                                              Appellee
 

From the 19th District Court
McLennan County, Texas
Trial Court # 2000-3235-1
                                                                                                                

MEMORANDUM OPINION
                                                                                                                

      Bobbie J. Griffitts filed suit against Life Partners, Inc. alleging violations of the Texas
Securities Act.  The court granted a motion for summary judgment filed by Life Partners.  Both
parties appealed.  We docketed Griffitts’s appeal under cause number 10-01-271-CV and the
appeal filed by Life Partners under cause number 10-01-276-CV.  Life Partners has now filed a
motion to dismiss its appeal.
      Rule of Appellate Procedure 42.1(a)(2) provides:
(a)  The appellate court may dispose of an appeal as follows:
(2) in accordance with a motion of appellant to dismiss the appeal or affirm the
appealed judgment or order; but no other party may be prevented from seeking
any relief to which it would otherwise be entitled.  
Tex. R. App. P. 42.1(a)(2).
      The dismissal motion filed by Life Partners complies with the requirements of the appellate
rules.  Griffitts’s rights are adequately protected by her own appeal.  Accordingly, this cause is
dismissed with costs to be taxed against the party incurring same.

                                                                         PER CURIAM

Before Chief Justice Davis,
      Justice Vance, and
      Justice Gray
Appeal dismissed
Opinion delivered and filed February 13, 2002
Do not publish
[CV06]